This action was commenced in the district court of Oklahoma county by W.T. Waller against Elias Shumake, administrator of the estate of Samuel Shumake, deceased, to establish the validity of a claim against said estate theretofore rejected by said administrator.
The petition duly alleges a contractual obligation on the part of said Samuel Shumake whereby his estate became indebted to claimant for services rendered and necessaries furnished him during the period preceding his death; that a claim therefor was filed in due time with said administrator and the same disallowed by him, as shown by copy thereof attached. The parties are hereafter referred to in the order of their appearance at the trial.
Verdict was for plaintiff in the sum of $300, and judgment thereon, after remittitur ordered, was rendered in the sum of $150; and defendant appeals.
This is a companion case to cause No. 28221, 183 Okla. 223,80 P.2d 643, this day decided. The assignments here would challenge the sufficiency of the evidence and the sufficiency of the petition. No proper demurrer to the evidence was interposed, and no request for peremptory instruction made; and the petition states a cause of action upon a rejected claim which appears to be in due form and apparently filed in time. The evidence is not reviewable, neither is the petition deficient.
The first three paragraphs of the syllabus in said cause No. 28221 are adopted as the law in this case, and judgment is affirmed.
BAYLESS, V. C. J., and PHELPS, CORN, and HURST, JJ., concur.